Shackleford, J.
— Ealey White brought an action against N. Goldring in which he sought to recover damages for personal injuries alleged to have been occasioned by the negligence of the defendant in running against him, the plaintiff, and striking him with his automibile, which was being operated by the defendant in a street in the City of Pensacola, Florida. Ro point is made on the pleadings. The plaintiff laid his damages at $10,000.00 and recovered a judgment for $250.00, which the defendant has brought here for review by writ of error.
The principle assignments urged before us is the overruling of the motion for a new trial, which questions the sufficiency of the evidence to support the verdict. We do not think that this assignment has been sustained. See *163the discussion in Geo. E. Wood Lumber Co. v. Gipson, decided this day. We are further of the opinion that this case is ruled by Mugge v. Brachin, decided here at the present term, wherein we held that “Where a person who is not careless, but who is properly walking along or across a street, is injured by a vehicle rapidly and negligently driven upon him before he has reasonable opportunity to escape, the party so driving the vehicle is liable in damages for injuries proximately caused by the negligence.” We would also refer to Farnsworth v. Tampa Electric Co., 62 Fla. 166, 57 South. Rep. 233. We have considered all the assignments argued before us and, no reversible error having been made to appear, are of tifre opinion that the judgment must be affirmed.
Whitfield, C. J., and Taylor, Cockrell and Hocker, J. J., concur.